Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 1 of 13 PageID #: 1052




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

  AMANDA M. 1,                                        )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 2:20-cv-00046-JPH-MJD
                                                      )
  ANDREW M. SAUL,                                     )
                                                      )
                               Defendant.             )

               ENTRY REVIEWING THE COMMISSIONER’S DECISION

         Plaintiff Amanda M. seeks judicial review of the Social Security

  Administration's ("SSA's") decision denying her application for disability

  insurance benefits. She argues that the Administrative Law Judge ("ALJ") did

  not address whether her abnormal uterine bleeding and cervical dysplasia were

  "severe" and ignored important evidence for those conditions. For the reasons

  below, the decision is REVERSED and REMANDED.

                                               I.
                                     Facts and Background

         In August 2017, Plaintiff applied for a period of disability and disability

  insurance benefits. Dkt. 7-2 at 12. She alleged that her disability began on




  1 To protect the privacy interests of claimants for Social Security benefits, consistent with the
  recommendation of the Court Administration and Case Management Committee of the
  Administrative Office of the United States courts, the Southern District of Indiana has opted to
  use only the first name and last initial of non-governmental parties in its Social Security
  judicial review opinions.


                                                  1
Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 2 of 13 PageID #: 1053




  January 7, 2016, and her date of last insured 2 was September 30, 2016. Id.

  The SSA denied her application initially and again on reconsideration. Id.

         ALJ Charles Thorbjornsen held a hearing in November 2018 and later

  denied Plaintiff's application for benefits. Id. at 12, 18. In his decision, the

  ALJ found that:

         •   At step one, Plaintiff had not engaged in "substantial gainful activity" 3
             from her alleged onset date of January 7, 2016 through her date of
             last insured on September 30, 2016. Id. at 14.

         •   At step two, Plaintiff had medically determinable impairments of
             "obese body habitus" and "a history of hernia repair," but these were
             not "severe" because they did not "significantly limit[] the ability to
             perform basic work-related activities for 12 consecutive months." Id.
             at 14–15.

         •   Plaintiff was not disabled "at any time from January 7, 2016, the
             amended alleged onset date, through September 30, 2016, the date
             last insured." Id. at 17.

         The SSA's Appeal Council denied Plaintiff's request for review, id. at 1,

  and Plaintiff brought this action for review of the SSA's denial of benefits under

  42 U.S.C. §§ 405(g). Dkt. 1.

                                                II.
                                          Applicable Law

         "The Social Security Act authorizes payment of disability insurance

  benefits . . . to individuals with disabilities." Barnhart v. Walton, 535 U.S. 212,




  2 The "date of last insured" is "the last day for which she had acquired sufficient coverage
  during her work history to remain eligible for benefits." Jones v. Saul, 823 F. App'x 434, 436
  (7th Cir. 2020); see 20 C.F.R. § 404.130; 42 U.S.C. §§ 413, 423.

  3 SSA regulations define "substantial gainful activity" as work activity that is both "substantial"
  ("involves doing significant physical or mental activities") and "gainful" ("usually done for pay or
  profit, whether or not a profit is realized"). 20 C.F.R. § 404.1572.

                                                   2
Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 3 of 13 PageID #: 1054




  214 (2002). "The statutory definition of 'disability' has two parts." Id. at 217.

  First, it requires "an inability to engage in any substantial gainful activity." Id.

  And second, it requires a physical or mental impairment that explains the

  inability and "has lasted or can be expected to last . . . not less than 12

  months." Id. "The standard for disability claims under the Social Security Act

  is stringent." Williams-Overstreet v. Astrue, 364 F. App'x 271, 274 (7th Cir.

  2010). "Even claimants with substantial impairments are not necessarily

  entitled to benefits, which are paid for by taxes, including taxes paid by those

  who work despite serious physical or mental impairments and for whom

  working is difficult and painful." Id. at 274.

        The ALJ must apply the five-step inquiry set forth in 20 C.F.R.

  § 404.1520(a)(4)(i)–(v), evaluating in sequence:

        (1) whether the claimant is currently unemployed; (2) whether the
        claimant has a severe impairment; (3) whether the claimant's
        impairment meets or equals one of the impairments listed by the
        Commissioner; (4) whether the claimant can perform her past
        work; and (5) whether the claimant is capable of performing work
        in the national economy.

  Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000) (citation omitted). "If a

  claimant satisfies steps one, two, and three, she will automatically be found

  disabled." Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995). "If a claimant

  satisfies steps one and two, but not three, then she must satisfy step four." Id.

  "Once step four is satisfied, the burden shifts to the SSA to establish that the

  claimant is capable of performing work in the national economy." Id.




                                           3
Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 4 of 13 PageID #: 1055




        After step three, but before step four, the ALJ must determine a

  claimant's RFC by evaluating "all limitations that arise from medically

  determinable impairments, even those that are not severe." Villano v. Astrue,

  556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ "may not dismiss a

  line of evidence contrary to the ruling." Id. The ALJ uses the RFC at step four

  to determine whether the claimant can perform her own past relevant work

  and, if not, at step five to determine whether the claimant can perform other

  work. See 20 C.F.R. § 404.1520(e), (g). The burden of proof is on the claimant

  for steps one through four but shifts to the Commissioner at step five. See

  Clifford, 227 F.3d at 868.

        When an applicant seeks judicial review of a benefits denial, courts will

  uphold an "ALJ's decision if it uses the correct legal standards, is supported by

  substantial evidence, and builds an accurate and logical bridge from the

  evidence to the ALJ's conclusion." Jeske v. Saul, 955 F.3d 583, 587 (7th Cir.

  2020). Courts "review the entire record, but . . . do not replace the ALJ's

  judgment . . . by reconsidering facts, re-weighing or resolving conflicts in the

  evidence, or deciding questions of credibility." Id. A court's "review is limited

  also to the ALJ’s rationales," meaning the Court cannot "uphold an ALJ’s

  decision by giving it different ground to stand upon." Id. (citing SEC v. Chenery

  Corp., 318 U.S. 80, 93–95 (1943)).




                                           4
Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 5 of 13 PageID #: 1056




                                             III.
                                           Analysis

         Plaintiff argues that the ALJ ignored evidence of her abnormal uterine

  bleeding and severe cervical dysplasia and thus did not build a logical bridge

  between the evidence and his step-two conclusion that she did not have a

  "severe" impairment. See dkt. 11 at 23–24. The Commissioner responds that

  substantial evidence supports the ALJ's decision and that Plaintiff did not

  provide evidence that she could not work during the eight-month period at

  issue. See dkt. 15 at 1–2.

         "The Step 2 determination is a de minimis screening for groundless

  claims intended to exclude slight abnormalities that only minimally impact a

  claimant's basic activities." O'Connor-Spinner v. Colvin, 832 F.3d 690, 697 (7th

  Cir. 2016) (citation omitted). "[I]f an individual's impairment does not appear

  from the objective medical evidence to be severe, the ALJ must then consider

  the limitations and restrictions caused by the individual's symptoms." Curvin

  v. Colvin, 778 F.3d 645, 649 (7th Cir. 2015). "If these additional considerations

  cause more than a minimal effect on an individual's ability to do basic work

  activities, the ALJ must find that the impairment[] is severe and proceed to the

  next step in the process even if the objective medical evidence would not in itself

  establish that the impairment[] is severe." Id. (emphasis in original). 4




  4 The Seventh Circuit relied, in part, on SSR 96-3p in Curvin, but the SSA has rescinded SSR
  96-3p as duplicative of another social security ruling. See 83 Fed. Reg. 27816 (June 14, 2018)
  (stating that SSR 96-3p was "unnecessarily duplicative of SSR 16-3p"). Neither party argues
  that SSR 96-3p's rescission alters the step-two determination.

                                                5
Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 6 of 13 PageID #: 1057




         Here, at step two, the ALJ found that Plaintiff had "medically

  determinable impairments" of "an obese body habitus, and a history of hernia

  repair." Dkt. 7-2 at 14. The ALJ concluded that:

         Through the date last insured, the claimant did not have an
         impairment or combination of impairments that significantly limited
         the ability to perform basic work-related activities for 12 consecutive
         months; therefore, the claimant did not have a severe impairment or
         combination of impairments (20 CFR 404.1521 et seq.).

         Id. at 15. The ALJ did not discuss Plaintiff's bleeding specifically but

  noted that Plaintiff "was treated for uterine issues." Id. at 16–17. The ALJ

  discounted the severity of these "uterine issues," however, citing medical

  records that Plaintiff was in "no painful distress" and that "the associated

  records found no musculoskeletal issues, or neurologic/focal loss." 5 Id. at 16–

  17. But the Plaintiff's medical records reveal other symptoms that the ALJ did

  not address. See O'Connor-Spinner, 832 F.3d at 697 (ALJ cannot "cherry-pick[]

  evidence supporting his finding while ignoring contradictory information.").

          Plaintiff saw Dr. Patel, a family medicine physician, on January 7, 2016

  and reported that she had experienced "bleeding about 20 to 25 days a month"

  that sometimes involved clots, and she said that this had been "[o]ngoing for

  [the] last several years." Dkt. 7-4 at 29–31. Dr. Patel referred Plaintiff to see

  OB/Gyn Dr. Myers. See id. at 31, 79.

         At a February 26 exam with Dr. Myers, Plaintiff reported "abnormal

  bleeding for 7 years," which was "worse in the past 3 years" with "nonstop"



  5The ALJ did not explain how these findings on musculoskeletal or neurologic conditions affect
  the severity of Plaintiffs' abnormal uterine bleeding or cervical dysplasia. See dkt. 11 at 27.

                                                6
Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 7 of 13 PageID #: 1058




  bleeding and, on some days, "clots the size of tennis balls." Id. at 79. On those

  days, "she saturate[d] jumbo pads 4–5 times daily and ha[d] ruined clothing

  and bedding." Id. Plaintiff also reported a history of polycystic ovary syndrome

  and that she had tried several medications "to no avail." Id.; see dkt. 11 at 6.

  Dr. Myers performed a pap smear and scheduled an ultrasound for March 11.

  Dkt. 7-4 at 80; dkt. 11 at 6.

        On March 21, 2016, Dr. Myers met with Plaintiff to discuss test results.

  Dkt. 7-4 at 78. The pap smear showed "ASCUS" (atypical squamous cells of

  undetermined significance), and the ultrasound "showed evidence of [a] large

  endometrial polyp," which Dr. Myers thought was "the main reason for her

  bleeding problems." Id.; see dkt. 11 at 7.

        On April 12, 2016, Dr. Myers performed a diagnostic hysteroscopy,

  polypectomy, and dilation and curettage" ("D&C"). Dkt. 7-3 at 58–64; dkt. 7-4

  at 75. During this procedure, he removed "a large endometrial polyp" from her

  uterus. Dkt. 7-3 at 62.

        On April 28, 2016, Plaintiff saw Dr. Myers for a surgical follow-up, and

  Plaintiff said she was "doing well" and "had no recent bleeding." Dkt. 7-4 at 76.

  Dr. Myers thought the "abnormal bleeding was caused by the polyp" that he

  removed, so he recommended "conservative" management. Id.

        On September 6, 2016, Plaintiff visited the ER for "vaginal bleeding" that

  started "1.5 months" before her visit. Dkt. 7-3 at 84. Before her visit, she had

  "passed about 7 clots" in the previous four hours. Id. An ultrasound

  performed at this visit revealed "[t]hickened echogenic endometrium possibly


                                          7
Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 8 of 13 PageID #: 1059




  due to endometrial blood products" and a "right ovarian cyst." Id. at 89. After

  receiving morphine and fluids, she was discharged and prescribed medication

  to take until her follow-up with Dr. Myers. Id. at 87, 90, 113.

        On September 13, 2016, Plaintiff explained to Dr. Myers that she had

  "bled for more than 30 days and [wa]s passing big clots." Dkt. 7-4 at 75. Dr.

  Myers reported that Plaintiff's prescribed medication had "not halted her

  bleeding," so he recommended "a hysteroscopy with Novasure for endometrial

  ablation," which he scheduled for October 11, 2016. Id.; dkt. 7-3 at 77.

        On September 15, 2016, Plaintiff visited the ER for "a lot of vag[inal]

  bleeding and pain." Dkt. 7-3 at 77. Her bleeding had "significantly increased"

  over the previous 24 hours. Id. She reported that she went "through 4 pads

  every h[our]" and suffered from "associated light headedness, dizziness,

  nausea, numbness in [her] left leg, waxing and waning pain that radiate[d]

  from the cervix to the upper abdomen (rated 10/10)," shortness of breath, and

  "chest pain secondary to cervix pain." Id. An "external inspection" of her

  "pelvic" area appeared "[n]ormal," there was "no cervical motion tenderness,"

  and a "[m]oderate amount of blood [was] in the vaginal vault" with "no active

  bleeding," "abnormal discharge," or "adnexal tenderness or masses." Id. at 79.

  After an ultrasound, Dr. Mark Arvin discovered a "4 cm complex cyst of the

  right ovary." Id. at 82. Plaintiff was discharged with instructions to take

  prescribed medication and ibuprofen until her procedure on October 11 and to

  follow-up with Dr. Myers in 2–3 days. Id. at 82, 106.




                                          8
Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 9 of 13 PageID #: 1060




         On October 11, 2016, 6 Dr. Myers performed a "[d]iagnostic hysteroscopy

  with NovaSure ablation" and removed endometrial tissue. Dkt. 7-4 at 87–88.

  At a follow-up visit on October 25, Plaintiff reported that her bleeding had

  stopped but that "sharp pelvic pain" ran "up thr[ough] her vagina, to her uterus

  area, and a bit to the right of midline" and had increased since the procedure.

  Id. at 73. On November 3, 2016, Dr. Myers performed a colposcopy on Ms.

  Mitchell and diagnosed her with "cervical dysplasia." Id.

         Plaintiff had several follow-up appointments with Dr. Myers, see id. at

  71, and in February 2017, Dr. Myers performed a surgery called "cold knife

  conization," which involves removing a cone-shaped piece of cervical tissues

  containing abnormal cells, see id. at 68–70; dkt. 11 at 25. Dr. Myers diagnosed

  Plaintiff with "[s]evere dysplasia of cervix." Dkt. 7-4 at 69.

         At the hearing before the ALJ in November 2018, Plaintiff testified that

  her severe bleeding "started before [she] even quit working" and that the

  "profuse[]" bleeding "made for a lot of clothes changes" and for her to "have to

  go home." Dkt. 7-2 at 36. She said that she had to leave her work shift "a lot"

  to change clothes, "to the point where they had [her] bringing clothes and

  stash[ing] them in the back" until "it got to the point where there was no just

  changing" because "a full shower was required." Id. at 42. She also had to

  "call out" of work because the "cramping was so bad" and that made her job



  6 This event is relevant even though it occurred after Plaintiff's last insured date. See Parker v.
  Astrue, 597 F.3d 920, 924–25 (7th Cir. 2010). In determining whether a "plaintiff was totally
  disabled by" "the last date before her coverage expired," the ALJ must "consider all relevant
  evidence, including the evidence regarding the plaintiff's condition" past the date of last
  insured. See id. (emphasis in original).

                                                  9
Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 10 of 13 PageID #: 1061




  "hard to do." Id. at 36. She also spoke with her boss about her condition in

  April 2016, and he asked her "to take a break due to [her] frequent asking off

  for the surgeries and things at the time and calling in." Id. at 36, 41–42; see

  Arnold v. Saul, No. 20-2067, 2021 WL 925558, at *2 (7th Cir. Mar. 11, 2021)

  (asking whether a claimant's conditions "actually impacted her ability to

  work").

        The ALJ did not cite any of this evidence. Instead, the ALJ relied on a

  note from a general surgeon who repaired Plaintiff's hernia in October 2015

  stating that Plaintiff "is released to go back to work now and may resume

  normal activities with no restrictions." Dkt. 7-2 at 17 (referencing dkt. 7-3 at

  158–59). But the surgeon made that note in a follow-up appointment for

  Plaintiff's hernia repair, and it does not address Plaintiff's other health issues,

  including her abnormal uterine bleeding or cervical dysplasia. See id.; dkt. 16

  at 3. The ALJ also pointed to "benign" and "[un]remarkable" records from

  Plaintiff's visits in March and August 2016 with Dr. Patel, a family practitioner,

  stating that she was not in "distress." Dkt. 7-2 at 16–17 (referencing dkt. 7-4

  at 21–29). But those records also do not disclose whether Dr. Patel addressed

  Plaintiff's abnormal uterine bleeding or cervical dysplasia. See id.; dkt. 16 at

  3–4. Regardless, the required question at step two is not whether a claimant is

  in "distress." It's whether a condition causes "slight abnormalities that only

  minimally impact a claimant's basic activities." O'Connor-Spinner, 832 F.3d at

  697. Given the uncited evidence of Plaintiff's abnormal uterine bleeding and

  cervical dysplasia and the effects these conditions played on her work, Plaintiff


                                          10
Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 11 of 13 PageID #: 1062




  has shown "more than a minimal effect on [her] ability to do basic work

  activities." Curvin, 778 F.3d at 649. The ALJ therefore "must . . . proceed to

  the next step in the process." Id.

        The Commissioner argues that Plaintiff has not "prov[en]" that "the

  condition would prevent her from performing work" and that Plaintiff has

  offered "no medical opinion attesting . . . that she would be prevented from

  working." Dkt. 15 at 10. But the Commissioner cites no authority requiring a

  claimant to provide a medical opinion stating that she "would be prevented

  from working" at step two. See id.; cf. O'Connor-Spinner, 832 F.3d at 697 ("The

  Step 2 determination is a de minimis screening for groundless claims . . . .). A

  condition need not be independently disabling at step two; it need only "cause

  more than a minimal effect on . . . basic work activities" before the ALJ must

  continue with the remaining steps of the analysis. See Curvin, 778 F.3d at

  649. Plaintiff's medical evidence meets that standard.

        Because the ALJ ignored evidence and did not address why Plaintiff's

  uterine bleeding and cervical dysplasia were not "severe" at step two, he failed

  to "fully explore the restrictions cause[d] by" these conditions in the remaining

  steps of the analysis. O'Connor-Spinner, 832 F.3d at 698–99. That requires

  remand. See id.




                                         11
Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 12 of 13 PageID #: 1063




                                       IV.
                                    Conclusion

        For the reasons above, the decision is REVERSED and REMANDED.

  Final judgment will issue in a separate entry.

  SO ORDERED.

  Date: 3/31/2021




                                         12
Case 2:20-cv-00046-JPH-MJD Document 18 Filed 03/31/21 Page 13 of 13 PageID #: 1064




  Distribution:

  Matthew Frederick Richter
  KELLER & KELLER LLP
  mrichter@2keller.com

  Christie O'Brien Tate
  SOCIAL SECURITY ADMINISTRATION
  christie.tate@ssa.gov

  Joseph R. Wambach
  KELLER & KELLER
  joew@2keller.com

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov




                                       13
